Order entered September 17, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00611-CV

              THE CITY OF DALLAS, Appellant/Cross-Appellee

                                         V.

MILLWEE-JACKSON JOINT VENTURE AND STEPHEN M. MILLWEE,
                Appellees/Cross-Appellants

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-04-07287-D

                                      ORDER

      Before the Court is appellant’s September 15, 2020 unopposed motion for

second extension of time to file its brief. We GRANT the motion and ORDER

the brief be filed no later than October 21, 2020.


                                              /s/    ERIN A. NOWELL
                                                     JUSTICE